AVINO SILVER & GOLD MINES LTD. T 604.682.3701 Suite 400, 455 Granville Street ir@avino.com F 604.682.3600 Vancouver, BC V6C 1T1 www.avino.com April 21, 2010 VIA SEDAR To: All applicable Exchanges and Commissions Dear Sirs/Mesdames: Re:Notice of the Meeting and Record Date 2010 Annual General and Special Meeting In compliance with National Policy NI54-101 requirements, the following is an advance notice of the meeting of: Issuer Avino Silver & Gold Mines Ltd. ISIN CA0539061030 CUSIP Meeting Date June 24, 2010 Record Date for Notice May 20, 2010 Record Date for Voting May 20, 2010 Beneficial Ownership Determination Date May 20, 2010 Class of Securities Entitled to Receive Notice Common Class of Securities Entitled to Vote Common Type of Meeting Annual General and Special Yours truly, AVINO SILVER & GOLD MINES LTD. “Dorothy Chin” Dorothy Chin Corporate Secretary
